Citation Nr: 0017061	
Decision Date: 06/28/00    Archive Date: 07/05/00

DOCKET NO.  95-41 270 	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased evaluation for the residuals 
of a stab wound to the right chest, status post pneumothorax, 
with recurrent musculosketal chest pain and pleural 
thickening at the right costophrenic angle, currently 
evaluated as 20 percent disabling.

2.  Entitlement to an increased evaluation for post traumatic 
stress disorder (PTSD), currently evaluated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and Spouse


ATTORNEY FOR THE BOARD

Bernie Gallagher, Counsel


INTRODUCTION

The appellant had active service from April 1961 to February 
1965.

This appeal comes before the Board of Veterans' Appeals (the 
Board) on appeal as a result of a rating decision in June 
1995 by the Department of Veterans Affairs (VA) regional 
office (RO) in St. Petersburg, Florida.  The case is now 
under the jurisdiction of the RO in Jackson, Mississippi.

The veteran testified at a hearing at the RO in April 1996.  
A transcript of that hearing is in the claims folder.

This case was remanded by the Board in July 1997 for further 
development.  The case was returned to the Board in February 
1999.  In October 1999, the Board notified the veteran's 
representative of its intention to rely on evidence developed 
or obtained subsequent to the issuance of the most recent 
supplemental statement of the case.  See Thurber v. Brown, 5 
Vet. App. 119, 126 (1993).  The representative was given 60 
days to submit additional evidence, argument, or comment.  No 
response has been received, and the Board proceeds with its 
review on appeal.

The issue of entitlement to an increased rating for residuals 
of a stab wound to the right chest, status post pneumothorax, 
with recurrent musculosketal chest pain and pleural 
thickening at the right costophrenic angle, will be the 
subject of a remand at the end of this decision.



FINDINGS OF FACT

1.  The veteran is not a credible witness.

2.  The veteran's service-connected post traumatic stress 
disorder is manifested by slight occupational and social 
impairment and mild or transient symptoms.


CONCLUSION OF LAW

The criteria for a rating in excess of 10 percent for the 
appellant's service-connected post traumatic stress disorder 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 
38 C.F.R. §§ 4.132, Diagnostic Code 9411 (1996); 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background.

Service records show the veteran to have attained the rank of 
E-4/QM3.  No combat injuries or awards are shown.  He was 
transferred to inactive Naval Reserve from the U.S.S. Mauna 
Kea (AE-22) at Alameda, California, on February 5, 1965.  His 
last duty assignment was "general."  Service medical 
records show an abstract indicating that, from October 6, 
1961, to April 17, 1963; from May 25, 1963, to June 27, 1963; 
and from August 16, 1963, to February 2, 1965, he was 
assigned to the U.S.S. Mauna Kea (AE-22).  His only award or 
decoration is the Armed Forces Expeditionary Medal.  In June 
1963, the veteran received a stab wound in the right chest by 
a thief while in Manila, Republic of the Philippines, while 
not engaged in assigned duties.  Service clinical records 
reflect that he was hospitalized in a private hospital for 
two days and then transferred to Clark Air Force Base 
Hospital, where he spent 34 days, being released on August 2, 
1963.

According to the Dictionary of American Naval Fighting Ships, 
Vol IV, (Navy Department 1969), p. 276, the U.S.S. Mauna Kea 
rotated between duty with ServRon 1 (Eastern Pacific) and 
ServRon 3 (Western Pacific) from 1957 to 1965.  While on duty 
with ServRon 3, she distributed supplies to ships of the 7th 
Fleet.  On February 28, 1965, the ship began the process of 
being converted to allow greater versatility in servicing the 
fleet with the addition of a heliopad.  On December 28, 1966, 
the U.S.S. Mauna Kea began her ninth WestPac deployment, 
arriving in the Philippines in January 1967 to join ServRon 
7.  In January 1967, she departed Subic Bay for her first 
trip to the line off Vietnam, spending the next six months 
rearming carrier groups on Yankee Station and cruisers and 
destroyers off South Vietnam.

On a VA psychiatric examination in October 1981, the veteran 
reported that he was in Vietnam three times but that he had 
little combat while there.  He had a problem being nervous on 
a constant basis.  He described this as feeling uptight and 
tense most of the time.  He reported dreams concerning a 
knife wound of the chest that he received in Manila while in 
the service.  He told the examiner that he spent 180 days in 
the hospital following this stab wound.  He said that he had 
worked as a manufacturer's representative for ten years 
following service and was now doing specialty advertising.  
On mental status evaluation he looked tense and apprehensive.  
His mood was one of mild depression.  The diagnosis was 
chronic anxiety with mild depression.

The veteran received a VA psychiatric examination in May 
1990.  He reported that shortly after the mugging incident 
and his Vietnam tour of duty, he developed a nervous 
condition and depression.  He reported that his first 
marriage was at the age of 23, and he was divorced eight 
years later.  He had two children from that marriage.  He 
reported that he had been married to his current wife for 8 
years and there were no children.  He reported that he had 
been "considerably into drinking" years ago, and he thought 
that had contributed to the breakdown of his first marriage.  
He had been working in a furniture business and had just 
finished a job as a manufacturing representative.  He was now 
looking for another job.  His wife said that she had noticed 
erratic behavior over the course of the marriage.  He was 
suspicious of people around him and had clinical depression 
and drinking of alcohol.  She reported that he related to 
people rather poorly and that he had had 10 jobs since their 
arrival in Florida three years earlier.  She reported that he 
avoided topics related to Vietnam, constantly watched people 
around him, and was uneasy if someone was behind him or if he 
heard a foreign language spoken. During mental status 
evaluation, he maintained good social poise and was alert and 
cooperative.  His affect was appropriate and he claimed he 
was occasionally depressed and had not slept well since 
military service.  He had depressing recollections of events 
experienced during combat and avoided thoughts or feelings 
associated with those events.  He experienced startle 
response and was nervous and irritable if someone sat behind 
him.  The examiner diagnosed PTSD.

A rating action by the RO in June 1990 granted service 
connection for PTSD, secondary to the stab injury while in 
service, and evaluated as 10 percent disabling under 
Diagnostic Code 9411, from April 1990.  After the rating 
granting service connection was issued, the veteran submitted 
a stressor statement previously requested by the RO.  In it, 
he recounted as his stressor the stabbing incident in Manila.  
He appealed the rating assigned for his PTSD.

In a personal hearing in February 1991, he recounted having 
nightmares involving the stabbing, and of having rare 
flashbacks.  He said he got along well with his co-workers 
and he was not subject to angry outbursts, because he tried 
to control it.  He said he startled easily, and that he 
always had.  He said crowds made him nervous, and he did not 
like being around people speaking foreign languages, but he 
did not feel they were plotting against him.

On VA examination in June 1991, the veteran reported to the 
examiner that he was hospitalized for 100 days in service 
following his stab wound.  In July 1991, the veteran was 
evaluated at the VA mental health clinic.  He reported that 
he had served three tours of duty in Vietnam and that he was 
involved in reconnaissance missions and saw a lot of his 
buddies injured and killed.  He complained of nightmares 
related to Vietnam, intrusive recollections, startle 
responses, and fear of crowds.  He said he had quit drinking 
three months previously and denied a history of alcohol 
problems.  He said he had been married two times, with two 
children from his first marriage.  He said he had been 
married to his current spouse for 12 years.  He reported that 
he had a law degree from the University of Mississippi and 
had been in furniture sales for over 20 years.  He quit his 
last job because he did not like the schedule.  On mental 
status examination, he was alert and oriented.  His speech 
was coherent and his affect was anxious.  Sleep was 
reportedly decreased, but appetite was OK.  He reported being 
agoraphobic and with decreased energy level.  He reported 
intrusive recollections and nightmares.  He had an anxious 
mood.  No delusions were noted.  The diagnosis was PTSD.

An August 1991 mental health clinic note showed that the 
veteran reported feeling calmer and sleeping better since 
being on medication.  Psychiatric status was stable.

In June 1992, the Board adjudicated the veteran's claims for 
increased disability ratings for the residuals of the chest 
stab wound and PTSD.  The report of the VA psychiatric 
examination in May 1990 was reviewed.  The Board also 
reviewed the veteran's testimony at a hearing on appeal in 
February 1991 and VA outpatient records during 1991.  The 
Board found that the PTSD was manifested by symptoms which 
were indicative of no more than mild impairment of his social 
and industrial adaptability.  The Board concluded that the 
schedular criteria for an evaluation in excess of 10 percent 
had not been met. 

In July 1992, the veteran submitted a Declaration of Status 
of Dependents.  In it, he listed his current marriage, dating 
from 1981, and two previous marriages.  The two previous 
marriages are dated from 1968 to 1976, and from 1976 to 1981.  
No other previous marriages are listed.

In August 1992, the veteran's spouse submitted a statement in 
which she stated that the veteran had had almost 20 jobs 
within six years.  She maintained that this indicated that 
something was wrong.  She claimed the veteran was unable to 
face the reality that something was wrong.

VA outpatient records disclose the veteran was seen in June 
and July 1992 in the mental hygiene clinic.  He said he found 
it difficult to understand the Board decision in view of his 
job history and five marriages since Vietnam (six 
altogether).  The examiner reported that such history would 
seem to indicate a substantial degree of impairment in his 
social and occupational functioning.  The veteran advised 
that he was recently terminated from his last job.  In July 
1992, he complained of insomnia, a lack of pleasurable 
experiences, and decreased motivation recently.  He was 
described as more depressed.  In August 1992, he came in for 
a refill of his medication and reported that his mood had 
been fairly good since his last visit, and his psychiatric 
status was stable.  In September 1992, his mood had been 
satisfactory since his previous visit, with the exception of 
one day.  He was to begin a new job the following week at an 
appliance store.  Psychiatric status was stable.  Medication 
was continued.

A rating decision in November 1992 denied entitlement to an 
increased rating for PTSD.  The veteran and his 
representative were advised of the denial in December 1992 
and he did not initiate an appeal.  

VA outpatient records disclose that the veteran was seen on 
numerous occasions from September 1992 to May 1995 in the VA 
mental hygiene clinic for treatment of his service-connected 
PTSD.  A mental health clinic chart review dictated in 
September 1992 shows that the veteran reported having 45 jobs 
since returning from Vietnam in 1964.  He had reported six 
marriages.  He was seen in the mental health clinic on a 
monthly basis since July 1991.  Results of treatment had been 
favorable in terms of preventing psychiatric hospitalization 
and in alleviating his anxiety symptoms.  

In November 1992, the veteran reported that he was working at 
a chain of appliance stores and was pleased to be working.  
He reported nightmares twice a week.  Overall, sleep had 
improved significantly since he had been on his current 
medication.  In December 1992, the veteran reported he had 
been working for the appliance store six days and 50 hours a 
week and had not been doing well with sales.  He was not 
satisfied working late hours.  He reported nightmares one to 
two times a month, and his affect was within normal limits.  
Medication was continued.

In January 1993, the veteran reported feeling irritable and 
short-tempered recently.  He reported that he had had such 
episodes periodically for years.  His affect was more 
irritable on that visit.  In view of the foregoing, the 
unstable job history, and marital history, the examiner 
stated that the veteran may have a bipolar mood disorder.  He 
was seen by a doctor, who agreed that he probably had a mood 
disorder, and his medication was adjusted (adding Lithium).  
In February 1993, the veteran reported that he had been 
feeling more relaxed since taking Lithium.  Sleep had 
improved, and he was still working for the appliance store.  
His psychiatric status was somewhat improved.

In March 1993, the veteran reported that he had been 
transferred to another appliance store, and he had mixed 
feelings about the transfer.  He had not been feeling well 
because of the flu.  His mood had been somewhat irritable.  
He had not been able to come in to have his Lithium level 
checked.  Psychiatric status was stable.  In April 1993, the 
veteran reported that his mood had been satisfactory for the 
most part since his last visit.  He reported feeling drowsy 
at times, particularly in the evening after watching 
television, which the examiner felt was probably of no 
particular significance.  Work had been going well.  Affect 
was within normal limits.

In June 1993, the veteran reported he had been feeling drowsy 
during the day for the past several months.  He had been 
transferred to another store, and work had been somewhat 
stressful.  His medication was adjusted.  Psychiatric status 
was stable.  In July 1993, the veteran reported feeling 
irritable in the evenings.  His medications were discussed.  
Psychiatric status was generally stable.

In August 1993, the veteran reported feeling more tense and 
irritable recently.  He had run out of some of his 
medication.  Work was somewhat stressful.  He was seen again 
at the end of August and reported he had had a stressful 
month due to long hours at work.  He was to be transferred to 
another store, where he felt he would be more comfortable.  
He had been more irritable due to long hours at work.  His 
affect was within normal limits.  In October 1993, he 
continued working, and affect was within normal limits, and 
he was psychiatrically stable.  In November 1993, it was 
noted that he continued to work 10 hours a day, six days a 
week, at the appliance store.

In December 1993, the veteran reported he had been feeling 
somewhat depressed.  He seemed to get depressed every June 
and December for no apparent reason.  He continued to work 
long hours at the appliance store.  He had not been taking 
one of his medications for several months and was advised to 
start taking it again.  His affect was within normal limits.

In March 1994, the veteran reported he had been arrested for 
driving under the influence since his last mental health 
clinic appointment.  He pleaded "no contest."  He continued 
to work full time at the appliance store, and his sleep had 
been satisfactory.  He had been more irritable because of the 
stressful legal situation.  In May 1994, he was going through 
a stressful period because of his mother's terminal illness.  
He had begun working at another appliance store for the same 
company since having a personality conflict with the manager 
of the store in which he had been working.  His psychiatric 
status had been somewhat worse because of his mother's 
illness.  In August 1994, the veteran's mood had improved 
somewhat from his previous visit.  He continued to work for 
the appliance store.  His affect was slightly depressed.  In 
September 1994, he reported he had been working too many 
hours for the appliance store.  Sleep had been satisfactory, 
and mood had been fairly stable.  In November 1994, he 
reported generally satisfactory mood, and he was working at 
another appliance store in the same chain.  Sleep had been 
OK, and affect was cheerful.  Psychiatric status was stable.  
In December 1994, the veteran reported that he had quit his 
job about two weeks before because of the long hours, low 
pay, and high stress.  Psychiatric status was stable.  A note 
by his clinical psychologist in December 1994 indicated that 
the veteran was psychiatrically stable to enable him to 
pursue VA vocational rehabilitation.

In February 1995, a brief treatment note indicates the 
veteran's mood was satisfactory and he was psychiatrically 
stable.  In April 1995, the veteran reported a history of 
depressive episodes lasting six months or more.  He denied 
having ever taken anti-depressants.  He denied crying spells, 
but said he felt like crying sometimes.  In May 1995, the 
veteran reported that he had felt somewhat depressed since 
his last visit.  A doctor was consulted about modifications 
to the veteran's medication.

The veteran received a PTSD examination in April 1995.  It 
was reported that he had been married six times.  He claimed 
three tours of duty in Vietnam while in the Navy.  He 
conducted reconnaissance and saw many men maimed and killed 
while he was engaged in running small arms and ammunition to 
bases upriver in the Mekong Delta.  His clinical record was 
reviewed.  He continued in regular treatment with a 
psychologist with a goal of stabilizing his mood.  For the 
last six months he had suffered from depression.  He took 
several medications.  He continued to reside with his wife of 
16 years and had not been employed since December 1994.  For 
most of his working life he had been in sales, typically 
furniture, and he was a successful sales representative for 
some time.  Five years ago, he had stopped consuming alcohol, 
a habit he had practiced since college.  Following discharge 
from service, he had completed a pre-law degree at the 
University of Mississippi.  He reported no problems 
maintaining his sobriety.  His relationship with his wife was 
excellent.  He spent most of his time at home carrying out 
repairs and getting it ready for sale.  He had recently 
purchased some property in North Carolina and planned to 
build a home.  

The veteran claimed that he had been depressed for several 
months.  About three months ago, it had been probably worse 
but there had been some gradual improvement lately.  A 
considerable amount of depression had been related to his 
work.  He also reported that around Christmas time of 1993, 
he had been apprehended by police and wrongfully charged with 
driving while intoxicated.  He had a prolonged period of 
legal entanglements and five sessions at court.  He was quite 
traumatized by the incident, especially because he had to 
spend a night in jail.  He had a growing belief that personal 
freedoms and control over his life were becoming more and 
more out of his hands, and this seemed a major factor in his 
depression.  Additional complaints included flashbacks of his 
stabbing in Manila.  These continued to occur from time to 
time, with considerable distress.  Occasional nightmares were 
also noted.  Since coming to Florida 8-9 years ago, he had 
eight different jobs.  He saw himself much more sensitive to 
stress and pressure and feelings of suspiciousness, 
apprehension, and worry about loss of control had ebbed and 
flowed.  He never had any attempts to take his life.  He 
admitted problems with anger but prided himself in 
maintaining control except for the incident at Christmas two 
years ago.  

The veteran was described as neatly dressed and groomed.  He 
made good eye contact.  His walk had a shuffling quality and 
he was stooped over somewhat.  Aside from this, there were no 
other unusual physical characteristics or mannerisms.  He was 
especially well-groomed, carefully dressed, and manicured.  
His speech was fluent in well-formed sentences, which were 
logical and coherent.  His volume was low.  He tended to 
ramble and when speaking became increasingly introspective 
and analytic.  Qualities of perfectionistic standards, 
strongly controlled tension, and chronic dissatisfaction were 
communicated.  He seemed chronically suspicious and 
exquisitely sensitive to things that were not done properly.  
Cognitive functioning was intact although he did have 
difficulty concentrating on mental problems and he had to 
struggle to recall dates.  An amnestic disorder did not seem 
to exist although he had become aware of worsening problems 
with memory, especially for recent events.  There were times 
when he seemed to go about in a daze and failed to note the 
passage of time.  He continued to show depressive features of 
a chronic evolving nature.  These seemed related to PTSD but 
also to advancing age and a variety of situational factors 
which added stress to his life.  It was recommended that he 
continue in treatment at the Mental Health Center.  The Axis 
I diagnosis was PTSD, chronic.  Alcohol dependence, in 
remission 5 years, was also noted.

A report of a psychological evaluation of Ann B. Hall, Ed. 
D., dated in September 1995 is of record.  The veteran 
arrived promptly and was accompanied by his wife.  He was 
described as neat looking and appropriately groomed.  He was 
able to be engaged in the interview and responded to all 
questions posed.  He was soft spoken and reluctant to speak 
about his feelings and mood.  His wife clarified some things 
he said and reported concern about his depression.  He 
reported having two years of college.  He said he served in 
the Navy from 1960 to 1964 and was in combat in Vietnam.  The 
veteran provided a history which indicated that he was 
involved in combat and required surgery for shrapnel wounds.  
He said he was honorably discharged with a rank of 
Lieutenant.  He reported three marriages with two children in 
the first marriage.  He had worked in sales over the years 
and had difficulty working for and with other people.  He 
claimed 20 jobs in the last nine years.  He had little 
tolerance for stupidity and tended to work himself too hard.  
He reported working 60 hours a week at his last job, in 
November 1994.  He reported being treated in the VA 
outpatient clinic for PTSD.  He spent his days taking classes 
at the community college and doing chores.  

The veteran reported a current depressed mood.  He felt 
irritable and anxious.  He reported depressive symptoms 
involving appetite, sleep, and thinking.  He denied suicidal 
ideation or intention.  His affect was sad with tearfulness, 
and anxiety was noted.  There was no evidence of flight of 
ideas.  He was not tangential or circumstantial.  There were 
no neologisms or any other evidence of a formal thought 
disorder.  His thinking was characterized by concerns about 
his life and future.  He reported problems with 
concentration.  He was distracted by his concerns and he 
could not enjoy life.  He made two errors on serial 3's.  He 
knew the day of the week, the month and year, the President, 
and he was able to cite a recent newsworthy event.  He 
claimed difficulties with short term memory, noting that he 
forgot everything.  He was having more difficulty with his 
school work than he thought he would.  He reported 
flashbacks, nightmares, and depersonalization.  Diagnostic 
impressions included PTSD, major depressive disorder, 
moderate, and bipolar disorder.

VA outpatient records from August 1995 to April 1996 were 
associated with the file.  In October 1995, the veteran was 
seen with his wife, who reported that he had been drinking 
every afternoon.  He said he had two fingers of scotch every 
afternoon after getting home from college.  He said he 
believed he drank to relieve stress.  His wife reported that 
he tends to become depressed every September, and it lasts 
until New Year's.  They had been together for 14 years.  The 
veteran was advised to discontinue alcohol and to engage in a 
regular exercise program.  It was recommended that he drop 
whatever course was causing him the most stress.  In December 
1995, the veteran reported that he had discontinued alcohol 
since his last visit.  He mood had been satisfactory.  He was 
in the process of preparing for and taking final exams in 
college.  Psychiatric status was stable.

In February 1996, the veteran reported increased irritability 
recently.  He was still going to college and taking four 
courses.  He got 2 Bs and 2 Cs the previous semester.  He 
denied alcohol use.  He said he had occasional flashbacks.  
In March 1996, he reported being involved in a motor vehicle 
accident 10 days before.  He continued to attend college.  In 
April 1996, on scheduled appointment, the veteran said he 
planned to relocate in a few weeks.  A VA medical center had 
been located at which he could continue treatment.  He said 
he went off his medications about ten days before, because of 
a stressful home situation.

The veteran testified at a hearing at the RO in April 1996.  
He maintained that he was not currently working.  He had been 
advised by his psychiatrist to work for himself.  He 
complained of a lot anxiety and depression.  He claimed 11 
different jobs in a ten year period.  He stated that he had a 
good relationship with his wife.  When they went out to a 
restaurant he had to sit in the back and he did not like to 
have people around him.  He complained of a recurrent dream 
with flashbacks which woke him up.  At this time he was 
attending computer school.  

A report prepared by the veteran, dated in April 1996, listed 
his work history from 1985 through 1995.  He reported he had 
been married five times and had had eleven jobs in the past 
10 years.  He reported that the doctor in the VA outpatient 
clinic indicated he would do better working for himself 
rather than someone else.  He was not currently working and 
was attending school, but only taking one course.  The 
evaluation by the private psychologist which indicated that 
the veteran did not appear emotionally capable of gainful 
employment was cited.  A typical day of the veteran was 
described as one during which he essentially read the paper 
and watched television.  He used to love to cook, but he 
never cooked now.

The veteran received a VA PTSD examination in March 1998.  It 
was reported that he served in the Navy as a quartermaster 
and was wounded in combat.  He stated he had flashbacks while 
in the military "in 1960" and that he had been treated by a 
psychiatrist at Clark Air Force Base for two months.  He said 
he was followed at various VA hospitals from 1965 to 1997.  
In May or June 1997, he was treated for one month at the 
Jackson VA Hospital psychiatric ward.  He stated, "I just 
come here to go through the 28 day alcohol program and get 
detoxed from Valium."  He had been followed by the VA mental 
hygiene clinic since.  Current medications included three 
kinds of psychiatric medication.

The veteran's current status was described as "Not good, 
flashbacks, see things out of the corner of my eye."  He 
ruminated about combat several times a month.  He experienced 
a bona fide combat flashback as recently as yesterday, 
described as, "Hearing and seeing things from combat."  
These occurred two or three times a month and were triggered 
by loud noises.  He became upset if he heard oriental people 
talking.   The sound of a helicopter increased the frequency 
of combat dreams which occurred generally three or four times 
a month.  He avoided combat movies and discussing combat with 
other veterans.  The smell of diesel caused him to ruminate 
about combat.  He suffered a head injury at the age of five 
with a loss of consciousness of about one month.  He could 
identify no significant sequelae.  He admitted to a remote 
history of homicidal and suicidal thoughts.  He denied 
attempts to harm himself or others.  He consumed four or five 
beers a week but denied a history of alcohol abuse.  Sleep 
was impaired by recurrent thoughts of combat.  He also 
experienced occasional initial insomnia.  He had three years 
of pre-law credit and one year of computer course credit.  He 
had been married to his fifth wife for 16 years and had 
fathered two children.  He was last employed three years ago 
as a furniture salesman.  He left because of emotional 
problems.  He now was receiving 100 percent Social Security 
disability.  He spent his days assisting his invalid father 
with whom he lived on 100 acres of land.  He claimed he was 
in combat from April 1960 to April 1964 on the U.S.S. Monica 
[sic] AE 22.  He claimed he received the Vietnam Medal and 
the Operation Medal.

In Vietnam, the veteran stated he was in the Mekong Delta, on 
the rivers, anchored off the coast and that he ran boats into 
Vietnam on the rivers.  A typical day was described as, " We 
had small arms ammo and small arms on deck and put them into 
landing craft and ran them into areas that needed them."  He 
estimated he was involved in four fire fights during which he 
used an M-16 and an AK 47.  The longest period spent away 
from the ship was one week.  

On mental status evaluation, the veteran was described as 
appropriately dressed and adequately groomed.  He exhibited 
no unusual motor activity.  His speech was fluent without 
flight of ideas or looseness of associations.  His mood was 
mildly anxious as was his affect.  He denied hallucinations.  
He expressed no identifiable delusions.  He denied homicidal 
or suicidal thoughts.  He was oriented to person, place, 
situation, and time.  Remote, recent and immediate recall 
were good.  His judgment to avoid common danger was adequate.  
His abstracting ability was adequate and his insight was 
fair.  The examiner stated that the veteran gave a history 
consistent with PTSD and that the claims file was examined.  
The GAF score was 55.

In June 1998, the RO obtained copies of 94 pages of records 
from the Social Security Administration.  These records 
consisted of VA outpatient records which were already of 
record.

VA outpatient records disclose the veteran was seen on 
numerous occasions from March to August 1998.  In March, he 
stated he continued to have insomnia.  His nightmares and 
flashbacks had not improved.  He only managed to get 3-4 
hours of restless sleep.  He had episodes of depression.  He 
reported seeing things out of the corner of his eyes 
peripherally.  He also reported seeing things out of the 
window of his home.  He reported occasional thoughts of 
suicide but none today.  To relieve these urges he either got 
busy or played with his dog.  He denied homicidal thoughts.  
He admitted he did drink beer occasionally and was reminded 
by the examiner of the danger of interaction between drugs 
and alcohol.  He was described as oriented and in no acute 
distress.  He was clean and appropriate in mood and behavior.  
He did not demonstrate any deficit in though or judgment 
processes.  He did not demonstrate looseness of associations 
or flight of ideas.  The clinical assessment was PTSD 
symptoms and depression.  There were similar complaints in 
May and June.  

In August, he reported that he was doing well.  He was taking 
his medication without side effects.  He continued to have 
legal problems concerning his driver's license.  His mother 
remained in a nursing home and he became sad discussing her.  
He denied homicidal or suicidal ideation and delusions and 
hallucinations.  He did not have looseness of associations or 
flight of ideas.  There were no deficits in thought or 
judgment processes.  The assessment was PTSD, depression, and 
anxiety.  

The RO searched for a Chapter 31 file and determined there 
was no evidence of such a file.


II.  Legal Analysis.

The first responsibility of a claimant is to present a well-
grounded claim.  38 U.S.C.A. § 5107(a) (West 1991).  A claim 
for an increased disability rating is well grounded if the 
claimant alleges that a service-connected condition has 
worsened.  Proscelle v. Derwinski, 2 Vet. App. 629, 632 
(1992).  In this case, the veteran has complained of 
increased psychiatric problems, and therefore, he has 
satisfied the initial burden of presenting a well-grounded 
claim.

VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103 (1999).  The duty to assist 
includes, when appropriate, the duty to conduct a thorough 
and contemporaneous examination of the veteran.  Green v. 
Derwinski, 1 Vet. App. 121 (1991).

In this case, the RO provided the veteran VA examinations and 
a personal hearing in accordance with his request.  There is 
no indication of additional medical records that the RO 
failed to obtain.  Therefore, VA has satisfied its duty to 
assist the veteran mandated by 38 U.S.C.A. § 5107(a).

In considering the severity of a disability it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2 (1999).  Consideration of the whole recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (1999); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  While the 
regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

For the purpose of determining whether a claim is well 
grounded, the truth of evidence submitted, including 
testimony, is presumed, unless the assertion is inherently 
incredible or is beyond the competence of the person making 
the assertion.  Robinette v. Brown, 8 Vet. App. 75-76 (1995) 
(citations omitted).  Having determined that the veteran's 
claim is at least plausible and that the duty to assist has 
been fulfilled, the Board must assess the credibility and 
weight of the evidence.  Wilson v. Derwinski, 2 Vet. App. 614 
(1992).  Credibility is no longer presumed.

In assessing the credibility of the veteran, the Board has 
considered the veteran's service department records; his 
statements in claims, on examinations, and at hearings; and 
evidence showing where and when the ship on which the veteran 
served was deployed.  The veteran, through his 
representative, has been provided notice of this last 
evidence and has had no comment or argument to present with 
respect to it.  He has asserted increasing combat flashbacks 
through the years, from his initial examination on which he 
reported little combat.  He has reported very different 
numbers of marriages, from two to six.  He has reported 
inconsistent and vastly different numbers of jobs.  He has 
reported to examiners that he attained a rank that his 
service records do not show him to have achieved.  He has 
reported that his ship served in Vietnam, which it clearly 
did not do while he was in service.  He has reported having 
received the Vietnam Service Medal and Operation Medal, 
neither of which is shown on his service records.

The Board finds the appellant's credibility to be so 
compromised that it finds incredible much that he attributes 
to his PTSD.  PTSD was established as service connected on 
the basis of the verified stressor of a stab wound incurred 
in a robbery attempt.  The veteran originally reported 
occasional distressing recollections of that event and 
nightmares concerning it.  However, in recent years, he has 
reported flashbacks and nightmares relating to combat 
experiences and having been wounded in combat.  The Board 
finds that the veteran is not a veteran of combat.  He has 
presented no credible evidence that he is, and the service 
records do not show or support any combat role for the 
veteran.  He served on a ship that did not go to Vietnam or 
the waters off Vietnam until some two years after he left the 
service.  He was in the Quartermaster Corps.  He was not 
wounded by shrapnel in combat, as he reported to one 
examiner.  He was not a Lieutenant.  

With respect to even the stab wound, he has inflated the time 
he was hospitalized from the 34 days shown in his service 
medical records to a span varying from 100 to 180 days.  He 
has asserted a two-month hospitalization for psychiatric 
treatment during service that is not shown in his service 
medical records.

With respect to his adjustment since service, he has reported 
varying numbers of jobs, and varying numbers of marriages.  
He most recently has been reporting six marriages, but he 
reported, under penalty of perjury, only three marriages in 
July 1992, and he is apparently still married to the same 
person he was married to in 1992.

His outpatient treatment records in 1995 and 1996 show that 
he was attending college and taking four courses, yet, in 
1996, he said he was taking only one course.

Service connection for PTSD was granted on the basis of the 
stressor of having been wounded in an attack during an 
attempted robbery while the veteran was on leave.  It was not 
granted for any combat experiences, combat not being shown by 
the veteran's records.  Accordingly, the Board finds 
unconvincing the veteran's assertions to examiners that he 
has nightmares of combat or flashbacks to combat experiences.

In short, the Board finds that the veteran is not a credible 
witness, and it must look to other evidence to evaluate his 
service connected PTSD.

The diagnostic codes and provisions relating to psychiatric 
disorders were revised effective November 7, 1996.  
38 C.F.R. §§ 4.13, 4.16, 4.125, 4.126, 4.127, 4.128, 4.129, 
4.130, 4.131, 4.132 (1996); 61 Fed.Reg. 52695-52702 (Oct. 8, 
1996).  When a law or regulation changes after a claim has 
been filed but before the administrative appeal process has 
been concluded, VA must apply the regulatory version that is 
more favorable to the veteran.  Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).  However, where the amended 
regulations expressly provide an effective date and do not 
allow for retroactive application, the veteran is not 
entitled to consideration of the amended regulations prior to 
the established effective date.  Green v. Brown, 10 Vet. App. 
111, 116-119 (1997); see also 38 U.S.C.A. § 5110(g) (West 
1991) (where compensation is awarded pursuant to any Act or 
administrative issue, the effective date of such award or 
increase shall be fixed in accordance with the facts found, 
but shall not be earlier than the effective date of the Act 
or administrative issue).  Therefore, the Board must evaluate 
the veteran's claim for an increased rating from the 
effective date of the new criteria under both the old 
criteria in the VA Schedule for Rating Disabilities and the 
current regulations in order to ascertain which version is 
most favorable to the veteran, if indeed one is more 
favorable than the other.

Under the criteria for rating post traumatic stress disorder 
in effect prior to that revision, 38 C.F.R. § 4.132, 
Diagnostic Code 9411 (1996), provided a 10 percent rating for 
manifestations that were less than those required for a 30 
percent rating with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.  
A 30 percent rating was assigned for "definite" impairment 
in the ability to establish or maintain effective and 
wholesome relationships with people when the psychoneurotic 
symptoms resulted in such reduction in initiative, 
flexibility, efficiency and reliability levels as to produce 
"definite" industrial impairment.  When there was 
"considerable" impairment in the ability to establish or 
maintain effective or favorable relationships with people and 
when reliability, flexibility, and efficiency levels were so 
reduced as to result in "considerable" industrial 
impairment, a 50 percent evaluation was assigned.  Id.  

A 70 percent  rating was provided when the ability to 
maintain effective or favorable relationships was 
"severely" impaired and when the psychoneurotic symptoms 
were of such severity and persistence that there was severe 
impairment in the ability to obtain and retain employment.  
Id.  A 100 percent rating was warranted when the attitudes of 
all contacts except the most intimate were so adversely 
affected as to result in virtual isolation in the community, 
or when there were totally incapacitating psychoneurotic, 
symptoms bordering on gross repudiation of reality with 
disturbed thought or behavioral processes associated with 
almost all daily activities such as fantasy, confusion, panic 
and explosions of aggressive energy resulting in profound 
retreat from mature behavior, or when the veteran was 
demonstrably unable to obtain or retain employment.  Id.

In Hood v. Brown, the Court stated that the term "definite" 
in 38 C.F.R. § 4.132 was qualitative in nature, whereas the 
other terms, e.g., "considerable" and "severe," were 
quantitative.  Hood v. Brown, 4 Vet. App. 301, 303 (1993).  
The Court remanded the case in Hood to the Board for a 
statement of reasons or bases that would reflect how the term 
"definite" could be applied in a quantitative manner.  Id. 
at 304; 38 U.S.C.A. § 7104(d)(1) (West 1991).  In the wake of 
Hood, the VA General Counsel issued a precedent opinion 
concluding that "definite" was to be construed as 
"distinct, unambiguous, and moderately large in degree."  
It represented a degree of social and industrial 
inadaptability that was "more than moderate but less than 
rather large."  VAOPGCPREC 9-93.  The Board is bound by this 
interpretation of the term "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).

The Court also held that the VA Schedule for Rating 
Disabilities "does not present a clear basis for describing 
the degree of impairment" for psychoneurotic disorders.  
Massey v. Brown, 7 Vet. App. 204, 207 (1994); 38 C.F.R. 
§ 4.132, Diagnostic Codes 9400-9411 (1996).  The purpose in 
amending or revising the rating criteria for mental disorders 
"was to remove terminology in former 38 C.F.R. § 4.132, 
which was considered non-specific and subject to differing 
interpretations, and to provide objective criteria for 
determining entitlement to the various percentage ratings for 
mental disorders."  VAOPGCPREC 11-97 at 2, citing 60 Fed. 
Reg. 54,825, 54,829 (1995).  

The revised criteria provides a 10 percent rating for 
occupational and social impairment due to mild or transient 
symptoms which decrease work efficiency and ability to 
perform occupational tasks only during periods of significant 
stress, or; symptoms controlled by continuous medication.  38 
C.F.R. § 4.130, Diagnostic Code 9411.  A 30 percent rating 
may be assigned for occupational and social impairment with 
occasional decrease in work efficiency and intermittent 
periods of inability to perform occupational tasks (although 
generally functioning satisfactorily, with routine behavior, 
self-care, and conversation normal), due to such symptoms as: 
depressed mood, anxiety, suspiciousness, panic attacks 
(weekly or less often), chronic sleep impairment, mild memory 
loss (such as forgetting names, directions, recent events).  
Id.  

The next higher or 50 percent evaluation may be assigned for 
occupational and social impairment with reduced reliability 
and productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; difficulty in 
establishing and maintaining effective work and social 
relationships.  Id.  A 70 percent rating may be assigned 
where there is occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a worklike setting); inability to establish and 
maintain effective work relationships.  Id.  

A 100 percent schedular rating may be assigned in cases where 
there is total occupational and social impairment, due to 
such symptoms as: gross impairment in thought processes or 
communication; persistent delusions or hallucinations; 
grossly inappropriate behavior; persistent danger of hurting 
self or others; intermittent inability to perform activities 
of daily living (including maintenance of minimal personal 
hygiene); disorientations to time or place; memory loss for 
names of close relatives, own occupation, or own name.  Id.

Prior to evaluating the PTSD, the Board will address some 
pertinent contentions.  It has been contended that on the 
March 1998 VA psychiatric examination, the examiner did not 
review the claims folder prior to the examination.  However, 
in the examination report, the examiner explicitly stated 
that he had reviewed the claims file.  In addition, it has 
been contended that records received from the Social Security 
Administration should be analyzed, their credibility and 
probative value determined, and adequate reasons and basis 
given for their rejection.  However, the evidence of record 
received from the Social Security Administration consisted of 
VA outpatient records already in the claims file.  This 
evidence had already been considered by the RO and therefore, 
this evidence was not rejected.

In evaluating the service-connected PTSD, consideration has 
been given to the entire clinical record with emphasis upon 
the more recent examinations and outpatients records.  The 
evidence in this case reflects that complaints of frequent 
nightmares, sleep problems, anxiety, depression, 
suspiciousness of others, problems with dealing with people 
in employment and multiple jobs have been attributed to PTSD, 
either by the veteran or by his care providers.  However, 
evaluating the veteran's PTSD is complicated by the fact that 
the veteran is demonstrably incredible in his reported 
history, and his assertions of combat, service in Vietnam, 
and even his rank have undergone considerable escalation and 
elaboration over the years.  Service connection for PTSD was 
established based upon the verified in-service stressor of 
having been wounded while off duty in a robbery attempt.  The 
veteran originally reported experiencing nightmares involving 
that incident and occasional flashbacks.  

In more recent years, the veteran reports very little having 
to do with that experience.  Instead, he reports an entirely 
incredible and manufactured history of combat and river 
patrols in Vietnam, three tours of duty in Vietnam, and 
having achieved a rank of Lieutenant.  None of this is shown 
in his service records, and, in fact, the overwhelming weight 
of credible evidence is that, with the exception of the stab 
wound incurred in a reported robbery attempt while off duty, 
the veteran's history becomes more unbelievable and unfounded 
as time passes.  The veteran was not a Lieutenant; he was an 
enlisted man.  His only ship-board assignments were to the 
U.S.S. Mauna Kea, which never served off Vietnam until two 
years after the veteran was discharged from the service.  
Therefore, the veteran could not have served in Vietnam, been 
wounded by shrapnel while in Vietnam, or have seen combat in 
Vietnam.  The Board concludes that, either the veteran does 
not have the combat-related nightmares and flashbacks he 
reports to treatment providers, or, if he has them, they are 
unrelated to his PTSD, which derives from an entirely 
different experience.

The veteran has been assigned a score on the Global 
Assessment of Functioning (GAF) Scale of 55 on his most 
recent VA examination.  This was, however, an examination on 
which the veteran reported significant combat-related 
flashbacks and nightmares, which the Board finds 
unbelievable.  The range from 60-51 is for moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning(e. g., few friends, 
conflicts with peers or co-workers).  Quick Reference to the 
Diagnostic Criteria from DSM-IV, (1994). 

Under the old criteria, the veteran has no more than mild 
symptoms attributable to his service-connected disorder, 
warranting no more than a 10 percent evaluation.  He has 
bipolar mood disorder, for which he takes medication, but he 
is not service connected for that disorder.  He has been 
married since 1981, apparently to the same spouse.  He worked 
until going back to college.  

Under the new criteria, 10 percent is warranted when symptoms 
are mild or transient which decrease work efficiency and 
ability to perform occupational tasks only during periods of 
significant stress or when symptoms are controlled by 
continuous medication.  The veteran is on medication, and his 
symptoms do appear to be under control when he stays on the 
medication.  Furthermore, his outpatient treatment records 
reflect that he does undergo increase in symptomatology when 
under stress, but it does not prevent him from working or 
engaging in educational course work.

Under the old rating criteria, a rating of 30 percent 
contemplated definite social and industrial impairment.  
Under the new criteria a 30 percent rating may be assigned 
for occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as: depressed 
mood, anxiety, suspiciousness, panic attacks (weekly or less 
often), chronic sleep impairment, mild memory loss (such as 
forgetting names, directions, recent events).  The veteran's 
service-connected PTSD does not meet the criteria for a 30 
percent evaluation under either the old or the new criteria.  
Because the veteran attributes his anxiety and sleep 
impairment to combat nightmares and combat flashbacks, they 
are not attributable, if they occur, to his service-connected 
condition.  His intermittently depressed mood has been 
attributed to bipolar mood disorder, for which he is not 
service connected.  His primary psychiatric symptomatology, 
therefore, is not related to his service-connected disorder, 
and the preponderance of the evidence is against finding 
definite social and industrial impairment as a result of his 
service connected PTSD.

The GAF score of 55, reported on the VA examination in March 
1998, contemplates no more than moderate difficulty in 
social, occupational, or school functioning, and that 
difficulty, as noted above, appears to be attributable more 
to the non-service connected psychiatric problems than to 
PTSD.  In addition, the veteran does not have symptoms such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; difficulty understanding commands; 
deficiencies in most areas, including family relations; near 
continuous depression; etc.  It is significant that on the 
most recent VA examination, the veteran's speech was fluent 
without evidence of flight of ideas or loose associations.  
There were no hallucinations or delusions and his remote, 
recent, and immediate memory was described as good.  His 
judgment and abstracting ability were good.  He denied 
homicidal or suicidal thoughts.  There was no evidence of 
auditory or visual hallucinations.  His insight was good.  
Although he has had several marriages, his current marriage 
has been very stable and has lasted for many years.  He is 
able to go out to places although he always sits in the back 
of a restaurant.  Furthermore, when last seen in the VA 
outpatient clinic in August 1998, it was reported that he was 
doing well on medication.  Accordingly, the preponderance of 
the evidence is against a rating of 30 percent or higher in 
this case.

The RO has considered whether referral is warranted for 
extra-schedular consideration and has determined that it is 
not.  In exceptional cases where the schedular evaluations 
are found to be inadequate, an extraschedular evaluation 
commensurate with the average earning capacity impairment due 
exclusively to the service-connected disability may be 
approved, provided the case presents such an exceptional or 
unusual disability picture with such related factors as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b) 
(1999).  In this case, there is no evidence that the PTSD has 
in any way interfered with employment in a way not 
contemplated in the rating schedule, or that it has resulted 
in frequent hospitalizations.  The veteran has not shown that 
the PTSD interfered with his employment in a way not 
contemplated by the regular schedular standards, which are 
designed to compensate the average impairment in earning 
capacity attributable to such conditions.  In short, the 10 
percent rating now assigned for the service-connected 
disability at issue fully compensates the veteran for the 
loss in earning capacity attributable solely to that 
disability, as opposed to other, non-service connected 
disorders.


ORDER

Entitlement to a disability evaluation in excess of 10 
percent for service-connected PTSD is denied.


REMAND

In the remand in July 1997, the Board noted that the 
applicable rating criteria for diseases of the respiratory 
system, 38 C.F.R. § 4.96 et seq., were amended in October 
1996.  Under the amended criteria, more objective factors 
such as the results of pulmonary function testing of forced 
expiratory capacity were determinative of the disability 
rating assigned.  The Board observed the respiratory disorder 
should be evaluated under the criteria most favorable to the 
veteran, particularly in view of the fact that the schedular 
rating assigned to the appellant's lung disorder under the 
old criteria (6818) had been deleted under the revised 
criteria.  

As contended by the representative, after the remand the 
veteran was again supplied the old criteria under Diagnostic 
Code 6818 in the supplemental statements of the case 
furnished in June 1998 and October 1998, and the issue was 
adjudicated solely under the old criteria.  In addition, as 
contended, the United States Court of Appeals for Veterans 
Claims (Court) has mandated that if the development is 
incomplete, appropriate corrective action is to be 
implemented.  See Stegall v. West, 11 Vet. App. 268 (1998).

Accordingly, the case is hereby REMANDED to the RO for the 
following actions:

1.  The RO should readjudicate the 
veteran's claim for an increased rating 
for the residuals of a stab wound of the 
chest, with application of all 
appropriate laws and regulations.  From 
the effective date of the revised rating 
criteria for respiratory disorders, the 
appellant's residuals of the chest wound 
are to be evaluated under both the old 
and new rating criteria, and the version 
more favorable to the veteran is to be 
applied.  If neither is more favorable, 
apply the new criteria.

2.  If the decision with respect to the 
claims remains adverse to the appellant, 
he and his representative should be 
furnished a supplemental statement of the 
case and afforded a reasonable period of 
time within which to respond thereto.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	J. SHERMAN ROBERTS 
	Member, Board of Veterans' Appeals


 

 


